Opinion issued January 9, 2003 


 

 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01203-CV
____________

IN RE LEONARD WEATHERSPOON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Leonard Weatherspoon, requests that this Court compel
respondent (1) to: (1) rule on his pro se motion for new trial, and (2) take action on
relator's notice of appeal and motion for appointment of counsel.  We deny the
petition for writ of mandamus.
	A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  Relator's motion for new trial was overruled by operation of law before
his petition for writ of mandamus was filed.  Relator has not provided this Court with
a record demonstrating that the overruling of his motion by operation of law was a
clear abuse of respondent's discretion.  In addition, relator has an adequate remedy
at law because the overruling of his motion for new trial may be raised on direct
appeal.  See Carranza v. State, 960 S.W.2d 76 (Tex. Crim. App. 1998).
 Regarding relator's concerns about his notice of appeal and request for
counsel, the notice of appeal from relator's conviction in cause number 35,426A was
forwarded to this Court and is pending in cause number 01-02-00932-CR.  The
clerk's record in that appeal reflects that relator's counsel of record on appeal is Larry
E. Thomas, his trial counsel, who signed the notice of appeal.  See Tex. R. App. P.
6.1.
	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Respondent is the Honorable J. Bradley Smith, Judge, 400th District Court,
Fort Bend County.
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.